

Exhibit 10.7.1.0



AMENDED AND RESTATED
EMPLOYMENT AGREEMENT





THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made and entered
into as of the 16th day of December, 2019, by and between WYNN RESORTS, LIMITED
(“Employer”) and MATT MADDOX (“Employee”).
W I T N E S S E T H:
WHEREAS, Employer is a corporation duly organized and existing under the laws of
the State of Nevada, maintains its principal place of business at 3131 Las Vegas
Boulevard South, Las Vegas, Nevada 89109, and is engaged in the business of
developing, owning and operating casino resorts; and
WHEREAS, Employee is an adult individual residing at 805 Trophy Hills Drive, Las
Vegas, Nevada 89134; and
WHEREAS, in furtherance of its business, Employer has need of qualified,
experienced executives; and
WHEREAS, Employer’s affiliate, Worldwide Wynn, LLC, hired Employee to serve as
Vice President – Chief Financial Officer of Wynn Macau pursuant to the terms of
an Employment Agreement effective as of March 17, 2003 (the “2003 Agreement”);
and
WHEREAS, the 2003 Agreement was subsequently amended effective as of September
4, 2004 (the “2004 Amendment”), extending the Term of the 2003 Agreement through
March 17, 2009; and
WHEREAS, the 2003 Agreement was terminated by agreement between Worldwide Wynn,
LLC and Employee effective as of October 1, 2005 (the “Termination Agreement”);
and
WHEREAS, Employer’s affiliate, Wynn Las Vegas, LLC, hired Employee to serve as
Vice President – Business Development of Wynn Las Vegas, LLC pursuant to the
terms of an Employment Agreement effective as of October 1, 2005 (the “2005
Agreement”); and
WHEREAS, the 2005 Agreement was subsequently amended effective as of May 5, 2008
(the “2008 First Amendment”), assigning Employee to Employer, changing
Employee’s title and duties to that of Chief Financial Officer of Employer, and
extending the Term of the 2005 Agreement through May 31, 2012; and
WHEREAS, the 2005 Agreement was subsequently amended effective as of December
31, 2008 (the “2008 Second Amendment”); and
WHEREAS, the 2005 Agreement was subsequently amended effective as of February
16, 2009 (the “2009 Third Amendment”); and



--------------------------------------------------------------------------------



WHEREAS, the 2005 Agreement was subsequently amended effective as of March 11,
2009 (the “2009 Fourth Amendment”), extending the Term of the 2005 Agreement
through November 30, 2013; and
WHEREAS, the 2005 Agreement was subsequently amended effective as of February 2,
2010 (the “2010 Fifth Amendment”); and
WHEREAS, the 2005 Agreement terminated by its terms as of November 30, 2013; and
WHEREAS, Employee and Employer entered into an Employment Agreement for Employee
to serve as Employer’s President and Chief Financial Officer, effective as of
November 4, 2013 (the “2013 Employment Agreement”); and
WHEREAS, Employee and Employer entered into an Amended and Restated Employment
Agreement for Employee to serve as Employer’s President effective as of November
4, 2016; and
WHEREAS, Employee and Employer entered into an Amended and Restated Employment
Agreement for Employee to serve as Employer’s Chief Executive Officer and
President, effective as of February 27, 2018 (the 2018 Agreement); and
WHEREAS, the 2018 Agreement was amended effective as of May 29, 2019 (the “2019
Amendment”) changing Employee’s title to Chief Executive Officer; and
WHEREAS, the 2018 Agreement terminates by its terms as of February 27, 2021, and
Employee and Employer desire to enter into this Agreement to ensure the
continued employment of Employee by Employer; and
WHEREAS, Employee has represented and warranted to Employer that Employee
possesses sufficient qualifications and expertise to fulfill the terms of the
employment stated in this Agreement; and
WHEREAS, Employer is willing to employ Employee, and Employee is desirous of
accepting employment from Employer under the terms and pursuant to the
conditions set forth herein.
NOW, THEREFORE, for and in consideration of the foregoing recitals, and in
consideration of the mutual covenants, agreements, understandings, undertakings,
representations, warranties and promises hereinafter set forth, and intending to
be legally bound thereby, Employer and Employee do hereby covenant and agree as
follows:
1.DEFINITIONS. As used in this Agreement, the words and terms hereinafter
defined have the respective meanings ascribed to them, unless a different
meaning clearly appears from the context:
(a) “Affiliate” means with respect to a specified Person, any other Person who
or which is (i) directly or indirectly controlling, controlled by or under
common control
 2

--------------------------------------------------------------------------------



with the specified Person, or (ii) any member, director, officer or manager of
the specified Person. For purposes of this definition only, “control”,
“controlling” and “controlled” mean the right to exercise, directly or
indirectly, more than fifty percent (50%) of the voting power of the
stockholders, members or owners and, with respect to any individual,
partnership, trust or other entity or association, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of the controlled entity. For purposes hereof, “Person” shall mean an
individual, partnership, corporation, limited liability company, business trust,
joint stock company, trust, unincorporated association, joint venture or other
entity of whatever nature.
(b) “Anniversary” means each annual anniversary date of the Effective Date
during the Term (as defined in Section 5 hereof).
(c) “Cause” means
(i) Employee’s inability or failure to secure and/or maintain any licenses or
permits required by government agencies with jurisdiction over the business of
Employer or its Affiliate;
(ii) the willful destruction by Employee of the property of Employer or its
Affiliate having a material value to Employer or such Affiliate;
(iii) fraud, embezzlement, or theft committed by Employee (excluding acts
involving a de minimis dollar value and not related in any manner whatsoever to
Employer or its Affiliate or their business);
(iv) Employee’s conviction of or entering a plea of guilty or nolo contendere to
any crime constituting a felony;
(v) Employee’s material breach of this Agreement;
(vi) Employee’s neglect, refusal, or knowing failure to materially discharge
Employee’s duties (other than due to physical or mental illness) commensurate
with Employee’s title and function, or Employee’s failure to comply with a
lawful direction of Employer or its board of directors;
(vii) a knowing material misrepresentation to Employer or its board of
directors;
(viii) a failure to follow a material policy or procedure of Employer or its
Affiliate that causes material financial harm to Employer; or
(ix) Employee’s material breach of a statutory or common law duty of loyalty or
fiduciary duty to Employer or its Affiliate, including Employer’s conflict of
interest policy;
 3

--------------------------------------------------------------------------------



provided, however, that Employee’s Complete Disability due to illness or
accident or any other mental or physical incapacity shall not constitute “Cause”
as defined herein.
(d) “Change of Control” means the occurrence, after the Effective Date, of any
of the following events:
(i) any “Person” or “Group” (as such terms are defined in Section 13(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”) and the rules and
regulations promulgated thereunder) is or becomes the “Beneficial Owner” (within
the meaning of Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of securities of Wynn Resorts, Limited (“WRL”), or of any entity
resulting from a merger or consolidation involving WRL, representing more than
fifty percent (50%) of the combined voting power of the then outstanding
securities of WRL or such entity;
(ii) the individuals who, as of the Effective Date, are members of WRL’s Board
of Directors (the “Existing Directors”) cease, for any reason, to constitute
more than fifty percent (50%) of the number of authorized directors of WRL as
determined in the manner prescribed in WRL’s Articles of Incorporation and
Bylaws; provided, however, that if the election, or nomination for election, by
WRL’s stockholders of any new director was approved by a vote of at least fifty
percent (50%) of the Existing Directors, such new director shall be considered
an Existing Director; provided further, however, that no individual shall be
considered an Existing Director if such individual initially assumed office as a
result of either an actual or threatened “Election Contest” (as described in
Rule 14a-11 promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies by or on behalf of anyone other than the Board (a “Proxy
Contest”), including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest; or
(iii) the consummation of (x) a merger, consolidation or reorganization to which
WRL is a party, whether or not WRL is the Person surviving or resulting
therefrom, or (y) a sale, assignment, lease, conveyance or other disposition of
all or substantially all of the assets of Employer or WRL, in one transaction or
a series of related transactions, to any Person other than WRL or an Affiliate,
where any such transaction or series of related transactions as is referred to
in clause (x) or clause (y) above in this subparagraph (iii) (singly or
collectively, a “Transaction”) does not otherwise result in a “Change in
Control” pursuant to subparagraph (i) of this definition of “Change in Control”;
provided, however, that no such Transaction shall constitute a “Change in
Control” under this subparagraph (iii) if the Persons who were the members or
stockholders of Employer or WRL immediately before the consummation of such
Transaction are the Beneficial Owners, immediately following the consummation of
such Transaction, of fifty percent (50%) or more of the combined voting power of
the then outstanding membership interests or voting securities of the Person
 4

--------------------------------------------------------------------------------



surviving or resulting from any merger, consolidation or reorganization referred
to in clause (x) above in this subparagraph (iii) or the Person to whom the
assets of Employer or WRL are sold, assigned, leased, conveyed or disposed of in
any transaction or series of related transactions referred in clause (y) above
in this subparagraph (iii), in substantially the same proportions in which such
Beneficial Owners held membership interests or voting stock in Employer or WRL
immediately before such Transaction.
(e) “Complete Disability” means the total inability of Employee, due to illness
or accident or other mental or physical incapacity, to perform Employee’s
obligations under this Agreement for a period as defined under Employer’s local
disability plan or plans.
(f) “Confidential Information” means any information that is possessed or
developed by or for Employer or its Affiliate and which relates to the
Employer’s or Affiliate’s existing or potential business or technology, which is
not generally known to the public or to persons engaged in business similar to
that conducted or contemplated by Employer or Affiliate, or which Employer or
Affiliate seeks to protect from disclosure to its existing or potential
competitors or others, and includes without limitation know how, business and
technical plans, strategies, existing and proposed bids, costs, technical
developments, purchasing history, existing and proposed research projects,
copyrights, inventions, patents, intellectual property, data, process, process
parameters, methods, practices, products, product design information, research
and development data, financial records, operational manuals, pricing and price
lists, computer programs and information stored or developed for use in or with
computers, customer information, customer lists, supplier lists, marketing
plans, financial information, financial or business projections, and all other
compilations of information which relate to the business of Employer or
Affiliate, and any other proprietary material of Employer or Affiliate, which
have not been released to the general public. Confidential Information also
includes information received by Employer or any of its Affiliates from others
that the Employer or Affiliate has an obligation to treat as confidential. No
materials or information shall be considered Confidential Information if
Employee can prove that the materials or information are: (1) already known to
Employee at the time that they are disclosed; or (2) publicly known at the time
of the disclosure to Employee. Additionally, the confidential obligations herein
will cease as to particular information that: (1) has become publicly known
through no fault of Employee; (2) is received by Employee properly and lawfully
from a third party without restriction on disclosure and without knowledge or
reasonable suspicion that the third party’s disclosure is in breach of any
obligations to Employer or its Affiliate; (3) has been developed by Employee
completely independent of the delivery of Confidential Information hereunder; or
(4) has been approved for public release by written authorization of Employer or
its Affiliate.
(g) “Effective Date” means December 16, 2019.
(h) “Foreign Government Official” is defined to include officers, office
holders, and employees, full or part time, regardless of rank, of local
governments,
 5

--------------------------------------------------------------------------------



national governments, companies partially owned or controlled by a government,
and public international organizations, such as the United Nations or World
Bank. “Foreign Government Official” also includes political parties, party
officials, candidates for public office, and family members of Foreign
Government Officials.
(i) “Good Reason” means the occurrence, on or after the occurrence of a Change
in Control, of any of the following (except with Employee’s written consent or
resulting from an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by Employer or its Affiliate promptly after
receipt of notice thereof from Employee):
(i) Employer or an Affiliate reduces Employee’s Base Salary (as defined in
Subparagraph 7(a) below);
(ii) Employer discontinues its bonus plan in which Employee participates as in
effect immediately before the Change in Control without immediately replacing
such bonus plan with a plan that is the substantial economic equivalent of such
bonus plan, or amends such bonus plan so as to materially reduce Employee’s
potential bonus at any given level of economic performance of Employer or its
successor entity;
(iii) Employer materially reduces the aggregate benefits and perquisites to
Employee from those being provided immediately before the Change in Control;
(iv) Employer or any of its Affiliates requires Employee to change the location
of Employee’s job or office, so that Employee will be based at a location more
than 25 miles from the location of Employee’s job or office immediately before
the Change in Control;
(v) Employer or any of its Affiliates reduces Employee’s responsibilities or
directs Employee to report to a person of lower rank or responsibilities than
the person to whom Employee reported immediately before the Change in Control;
or
(vi) the successor to Employer fails or refuses expressly to assume in writing
the obligations of Employer under this Agreement.
For purposes of this Agreement, a determination by Employee that Employee has
“Good Reason” shall be final and binding on Employer and Employee absent a
showing of bad faith on Employee’s part.
(j) “Original Hire Date” means June 3, 2002.
(k) “Restricted Period” means the period the Employer employs or compensates
Employee, and, (x) in the event that Employee is entitled to the Separation
Payment, the greater of 18 months following the termination of Employee’s
employment
 6

--------------------------------------------------------------------------------



or the number of months remaining in the Term but for such termination of
employment or (y) in the event that Employee is not entitled to the Separation
Payment, one year following the termination of Employee’s employment.
(l) “Separation Payment” means a lump sum equal to (A) Employee’s Base Salary
for the remainder of the Term (but not less than 18 months) (as defined in
Subparagraph 7(a) of this Agreement), plus (B) the bonus that was paid to
Employee under Subparagraph 7(b) for the preceding bonus period, projected over
the remainder of the Term (but not less than the preceding bonus that was paid),
plus (C) any accrued but unpaid vacation pay.
(m) “Trade Secrets” as used in this Agreement, shall be given its broadest
possible interpretation under applicable law and shall mean all forms and types
of financial, business, scientific, technical, economic, or engineering
information, including patterns, plans, compilations, program devices, formulas,
designs, prototypes, methods, techniques, processes, procedures, programs, or
codes, whether tangible or intangible, and whether or how stored, compiled, or
memorialized physically, electronically, graphically, photographically, or in
writing that (1) Employer has taken reasonable measures to keep secret, and that
(2) derives independent economic value, actual or potential, from not being
generally known to, and not being readily ascertainable through proper means by,
another person who can obtain economic value from the disclosure or use of the
information.
(n) “Work of Authorship” means any computer program, code or system as well as
any literary, pictorial, sculptural, graphic or audio visual work, whether
published or unpublished, and whether copyrightable or not, in whatever form and
jointly with others that (i) relates to any of Employer’s or its Affiliate’s
existing or potential products, practices, processes, formulations,
manufacturing, engineering, research, equipment, applications or other business
or technical activities or investigations; or (ii) relates to ideas, work or
investigations conceived or carried on by Employer or its Affiliate or by
Employee in connection with or because of performing services for Employer or
its Affiliate.
2. BASIC EMPLOYMENT AGREEMENT. Subject to the terms and pursuant to the
conditions hereinafter set forth, Employer hereby employs Employee during the
Term hereinafter specified to serve in a capacity, under a title, and with such
duties not inconsistent with those set forth in Section 3 of this Agreement, as
the same may be modified and/or assigned to Employee by Employer from time to
time; provided, however, that no change in Employee’s duties shall be permitted
if it would result in a material reduction in the level of Employee’s duties as
in effect prior to the change, it being understood, however, that a change in
Employee’s reporting responsibilities is not, itself, a basis for finding a
material reduction in the level of duties. Notwithstanding anything to the
contrary contained herein, nothing in this Agreement shall be interpreted so as
to permit Employer to require Employee to relocate his primary residence or his
primary office outside of Las Vegas, Nevada metropolitan area; provided however,
that Employee acknowledges and agrees that Employee’s duties may require
Employee to occasionally travel to locations where Employer has operations or is
investigating development
 7

--------------------------------------------------------------------------------



opportunities. The parties agree that Employer’s requirement that Employee
relocate his primary residence or his primary office outside of Las Vegas,
Nevada metropolitan area would constitute a breach of this Agreement.
As of the Effective Date, this Agreement supersedes and replaces any and all
prior employment agreements, change in control agreements and severance plans or
agreements, whether written or oral, by and between Employee, on the one side,
and Employer or any of Employer’s Affiliates, on the other side, or under which
Employee is a participant, with the exception of any agreement pertaining to the
issuance of restricted stock to Employee by Employer or any of its Affiliates,
or any agreement providing for a retention or long term incentive bonus. From
and after the Effective Date, Employee shall be employed by Employer under the
terms and pursuant to the conditions set forth in this Agreement.
3. DUTIES OF EMPLOYEE. Employee shall perform such duties assigned to Employee
by Employer as are generally associated with the duties of Chief Executive
Officer for Employer or such similar duties as may be assigned to Employee by
Employer as Employer may determine. Employee’s duties shall include: (i) the
efficient and continuous operation of Employer and its Affiliates; (ii) the
preparation of relevant budgets and allocation of relevant funds; (iii) the
selection and delegation of duties and responsibilities of subordinates; (iv)
the direction, review and oversight of all programs under Employee’s
supervision; (v) adherence to the policies and procedures of Employer and its
Affiliates as they may be amended from time to time without prior notice to
Employee (unless such policies and procedures conflict with this Agreement, in
which case this Agreement takes precedence) and for which Employee assumes
responsibility for review and understanding; and (vi) such other and related
duties as may be assigned by Employer to Employee from time to time. The
foregoing notwithstanding, Employee shall devote such time to Employer or its
Affiliates as may be required by Employer, provided such duties are not
inconsistent with Employee’s primary duties to Employer hereunder.
4. ACCEPTANCE OF EMPLOYMENT. Employee hereby unconditionally accepts the
employment set forth hereunder, under the terms and pursuant to the conditions
set forth in this Agreement. Employee hereby covenants and agrees that, during
the Term, Employee will devote the whole of Employee’s normal and customary
working time and best efforts solely to the performance of Employee’s duties
under this Agreement and that, except upon Employer’s prior express written
authorization to that effect, Employee shall not perform any services for any
casino, hotel/casino or other similar gaming or gambling operation not owned by
Employer or any of Employer’s Affiliates.
Employee represents and warrants to Employer that the execution and delivery of
this Agreement and the performance of the Employee’s duties hereunder shall not
violate the terms or conditions of any employment agreement or arrangement or
any other agreement to which Employee is a party.
5. TERM. Unless sooner terminated as provided in this Agreement, the term of
this Agreement (the “Term”) shall consist of three (3) years commencing on the
Effective Date of
 8

--------------------------------------------------------------------------------



this Agreement and terminating on the third Anniversary of the Effective Date,
at which time the terms of this Agreement shall expire and shall not apply to
any continued employment of Employee by Employer, except for those obligations
under Sections 9, 10, 11 and 21. Following the Term, unless the parties enter
into a new written contract of employment, (a) any continued employment of
Employee shall be at-will, (b) any or all of the other terms and conditions of
Employee’s employment may be changed by Employer at its discretion, with or
without notice, and (c) the employment relationship may be terminated at any
time by either party, with or without cause or notice.
Concurrent with Employee’s resignation from Employer or upon the termination of
Employee’s employment with Employer, Employee agrees to resign, and shall be
deemed to have resigned, all other positions (including board of director
memberships) that Employee may have held immediately prior to Employee’s
resignation or termination.
6. SPECIAL TERMINATION PROVISIONS.
(a) Notwithstanding the provisions of Section 5, this Agreement shall terminate
upon the occurrence of any of the following events:
(i) the death of Employee;
(ii) the giving of written notice from Employer to Employee of the termination
of this Agreement upon the Complete Disability of Employee;
(iii) the giving of written notice by Employer to Employee of the termination of
this Agreement upon the discharge of Employee for Cause (Employer’s right to
terminate for Cause (as defined in Section 1(c) shall survive the expiration of
this Agreement)). It is expressly acknowledged and agreed that the decision as
to whether “Cause” exists for termination of the employment relationship by
Employer is delegated to the Employer’s board of directors. If Employee
disagrees with the decision reached by Employer’s board of directors, any
dispute as to the “Cause” determination will be limited to whether Employer’s
board of directors reached its decision in good faith, based upon facts
reasonably believed by Employer’s board of directors to be true, and not for any
arbitrary, capricious or illegal reason. This shall be the standard applied by
any fact finder, and Employee shall bear the burden to prove that “Cause,” under
this standard, did not exist;
(iv) the giving of written notice by Employer to Employee of the termination of
this Agreement following a disapproval of this Agreement or the denial,
suspension, limitation or revocation of Employee’s License (as defined in
Section 8(b) of this Agreement);
(v) the giving of written notice by Employee to Employer upon a material breach
of this Agreement by Employer, which material breach remains
 9

--------------------------------------------------------------------------------



uncured for a period of thirty (30) days after the giving of such notice.
“Material breach” under this Section 6(a)(v) is defined as Employer’s failure to
pay Employee’s Base Salary when due, Employer’s implementation of a material
reduction in the scope of duties or responsibilities of Employee such that
Employee’s remaining duties and responsibilities are materially inconsistent
with the duties and responsibilities generally associated with Employee’s
position within Employer’s organization, or if such position is the only
position with Employer, or its Affiliates, irrespective of the title of the
position, or a material reduction in Employee’s Base Salary; provided, however,
that “material breach” shall not be construed to include any change in reporting
structure alone with no material change to title, duties and responsibilities,
any changes to Employee’s duties pursuant to Section 6(a)(vi), any changes to
Employee’s duties and responsibilities as a result of a request by the
Authorities under Section 8, or the temporary suspension of the Employee from
duty, pursuant to Employer’s policy, pending investigation by Employer of any
incident or occurrence that could give rise to discipline or termination of
employment. Termination of employment pursuant to this Section 6(a)(v) does not
relieve Employee of his duties and responsibilities under Sections 9, 10, 11,
and 21 of this Agreement;
(vi) the giving of written ninety (90) day notice by Employer to Employee of
Employer’s intention to terminate this Agreement without Cause for any reason
deemed sufficient by Employer to be effective at the end of such ninety (90) day
period. During such ninety (90) day notice period, Employer shall be permitted
to reduce Employee’s responsibilities and time commitment to Employer; provided
however, Employer may not reduce Employee’s salary or benefits during such
ninety (90) day period. At the end of such ninety (90) day period, Employee
shall cease to be an employee of the Employer and this Agreement shall
automatically terminate. Upon receipt of such notice, Employee shall have the
option to resign Employee’s employment effective as of the date of the notice,
rather than remain employed through such ninety (90) day period. If Employee
elects to resign in lieu of termination, Employee must exercise this option in
writing within 72 hours of receipt of the Employer’s notice of intention to
terminate this Agreement without Cause. Employee’s written resignation in lieu
of termination must be transmitted to Employer by email or hand delivery; or
(vii) at Employee’s sole election in writing as provided in Paragraph 17 of this
Agreement, after both a Change of Control and as a result of Good Reason,
provided, however, that, within thirty (30) calendar days after Employer’s
receipt of Employee’s written election, Employer must tender the Separation
Payment to Employee.
(viii) at Employee’s sole election in writing as provided in Paragraph 17 of the
Agreement upon ninety (90) day notice that Employee wishes to resign his
position.


 10

--------------------------------------------------------------------------------



(b) Consequences of Termination.
(i) In the event Employee resigns pursuant to Section 6(a)(v), 6(a)(vi), or
6(a)(vii) but not pursuant to Section 6(a)(viii), Employer’s sole liability to
Employee shall be payment of the Separation Payment; provided that Employee
shall not be entitled to payment of the Separation Payment unless and until
Employee first executes a written release-severance agreement, prepared and
presented by Employer, that fully releases Employer, Affiliates, and their
respective officers, directors, agents and employees, from any and all claims or
causes of action, whether based upon statute, contract (including without
limitation breach or construction of this Agreement), or common law, that have
arisen as of the date of such execution, irrespective of whether Employee has
knowledge of the existence of such claim; and provides for the confidentiality
of both the terms of the release-severance agreement and the compensation paid.
In the event Employee fails or refuses to execute such release-severance
agreement, Employer shall have no further obligation to Employee other than
payment of all accrued but unpaid Base Salary through the date Employee last
performs services for Employer, vacation pay accrued but unpaid and expenses
incurred but not reimbursed through the termination date; specifically, in such
event, Employee shall not be entitled to any benefits pursuant to any severance
plan in effect by Employer or any of its Affiliates. Employee will also be
entitled to receive health benefits coverage for Employee and Employee’s
dependents under the same plan(s) or arrangement(s) under which Employee was
covered immediately before Employee’s termination, or plan(s) established or
arrangement(s) provided by Employer or any of its Affiliates thereafter. Such
health benefits coverage shall be paid for by Employer to the same extent as if
Employee were still employed by Employer, and Employee will be required to make
such payments as Employee would be required to make if Employee were still
employed by Employer. The health benefits provided under this Paragraph 6 shall
continue until the earlier of (x) the expiration of the period for which the
Separation Payment is paid, (y) the date Employee becomes covered under any
other group health plan not maintained by Employer or any of its Affiliates;
provided, however, that if such other group health plan excludes any
pre-existing condition that Employee or Employee’s dependents may have when
coverage under such group health plan would otherwise begin, coverage under this
Paragraph 6 shall continue (but not beyond the period described in clause (x) of
this sentence) with respect to such pre-existing condition until such exclusion
under such other group health plan lapses or expires. In the event Employee is
required to make an election under Sections 601 through 607 of the Employee
Retirement Income Security Act of 1974, as amended (commonly known as COBRA) to
qualify for the health benefits described in this Paragraph 6, the obligations
of Employer and its Affiliates under this Paragraph 6 shall be conditioned upon
Employee’s timely making such an election. In the event of a termination of this
Agreement pursuant to any of the provisions of this Paragraph
 11

--------------------------------------------------------------------------------



6, Employee shall not be entitled to any benefits pursuant to any severance plan
in effect by Employer or any of Employer’s Affiliates.
(ii) In the event of a termination of this Agreement pursuant to Section
6(a)(i), 6(a)(ii), 6(a)(iv), or 6(a)(viii) Employer shall not be required to
make any payments to Employee other than payment of Base Salary, vacation pay
accrued but unpaid and expenses incurred but not reimbursed through the
termination date; specifically, in such event, Employee shall not be entitled to
any benefits pursuant to any severance plan in effect by Employer or any of its
Affiliates.
(iii) In the event of a termination of this Agreement pursuant to Section
6(a)(iii), Employer shall not be required to make any payments to Employee other
than payment of Base Salary and expenses incurred but not reimbursed through the
termination date; specifically, in such event, Employee shall not be entitled to
any benefits pursuant to any severance plan in effect by Employer or any of its
Affiliates.
(iv) In the event of a termination of this Agreement for any reason, the
termination provisions set forth in any stock agreements, including those
entered into prior to or after the Effective Date, shall control with regard to
the vesting of the applicable award.
7. COMPENSATION TO EMPLOYEE. For and in complete consideration of Employee’s
full and faithful performance of Employee’s duties under this Agreement,
Employer hereby covenants and agrees to pay to Employee, and Employee hereby
covenants and agrees to accept from Employer, the following items of
compensation:
(a) Base Salary. Employer hereby covenants and agrees to pay to Employee, and
Employee hereby covenants and agrees to accept from Employer, a base salary at
the rate of Two Million Dollars ($2,000,000.00) per annum, payable in such
installments as shall be convenient to Employer (the “Base Salary”). Employee
shall be subject to performance reviews and the Base Salary may be increased but
not decreased as a result of any such review. Such Base Salary shall be
exclusive of and in addition to any other benefits which Employer, in its sole
discretion, may make available to Employee, including any discretionary bonus,
profit sharing plan, pension plan, retirement plan, disability or life insurance
plan, medical and/or hospitalization plan, or any and all other benefit plans
which may be in effect during the Term.
(b) Bonus Compensation. Employee will participate in the Employer’s Amended and
Restated Annual Performance Based Incentive Plan for Executive Officers.
Employee shall also be eligible to receive a bonus at such times and in such
amounts as Employer in its sole and exclusive discretion may determine. Employee
shall have a target annual discretionary bonus of 250% of the annual Base Salary
actually received by Employee during the applicable year. Employer retains the
discretion to adopt, amend or terminate any bonus plan at any time prior to a
Change of Control.
 12

--------------------------------------------------------------------------------



(c) Employee Benefit Plans. Employer hereby covenants and agrees that it shall
include Employee, if otherwise eligible, in any profit sharing plan, executive
stock option plan, pension plan, retirement plan, disability or life insurance
plan, Executive Medical Plan and/or hospitalization plan, and any other benefit
plan which may be placed in effect by Employer or any of its Affiliates and on
the same terms and conditions available to Employer’s executives during the
Term. All issues as to eligibility for specific benefits and payment of benefits
shall be as set forth in the applicable insurance policies or plan documents.
Nothing in this Agreement shall limit Employer’s or any of its Affiliates’
ability to exercise the discretion provided to it under any employee benefit
plan, or to adopt, amend or terminate any benefit plan at any time prior to a
Change of Control.
Employee shall also participate in the senior executive health program.
(d) Equity Grant. Employee shall be granted 100,000 shares of
performance-vesting restricted stock of Wynn Resorts, Limited common stock
pursuant to the Wynn Resorts, Limited 2014 Omnibus Incentive Plan and pursuant
to an award agreement to be entered into by and between Employee and Employer,
which award agreement will set forth the terms and conditions of the grant,
including the conditions for grants, grant date, vesting schedule, and
termination-related provisions. In addition, Employee shall be eligible to
receive an annual restricted stock grant of Wynn Resorts, Limited common stock,
with vesting requirements consistent with comparable positions at Employer.
Employee and Employer will enter into a separate restricted stock agreement
incorporating the terms and conditions of the grant, including the grant date,
vesting schedule, and termination provisions.
(e) Expense Reimbursement. During the Term and provided the same are authorized
in advance by Employer, Employer shall either pay directly or reimburse Employee
for Employee’s reasonable expenses incurred for the benefit of Employer in
accordance with Employer’s general policy regarding expense reimbursement, as
the same may be modified from time to time. Prior to such payment or
reimbursement, Employee shall provide Employer with sufficient detailed invoices
of such expenses as may be required by Employer’s policy.
(f) Vacations and Holidays. Commencing as of the Effective Date, Employee shall
be entitled to (i) annual paid vacation leave in accordance with Employer’s
standard policy, but in no event less than four (4) weeks each year of the Term,
to be taken at such times as selected by Employee and approved by Employer, and
(ii) paid holidays (or, at Employer’s option, an equivalent number of paid days
off) in accordance with Employer’s standard policy.
(g) Section 409A Provision. Notwithstanding any provision of the Agreement to
the contrary, if, at the time of Employee’s termination of employment with the
Employer, he or she is a “specified employee” as defined in Section 409A of the
Internal Revenue Code (the “Code”), and one or more of the payments or benefits
received or to be received by Employee pursuant to the Agreement would
constitute
 13

--------------------------------------------------------------------------------



deferred compensation subject to Section 409A, no such payment or benefit will
be provided under the Agreement until the earlier of: (a) the date that is six
(6) months following Employee’s termination of employment with the Employer or
(b) the Employee’s death. The provisions of this Section shall only apply to the
extent required to avoid Employee’s incurrence of any penalty tax or interest
under Section 409A of the Code or any regulations or Treasury guidance
promulgated thereunder. In addition, if any provision of the Agreement would
cause Employee to incur any penalty tax or interest under Section 409A of the
Code or any regulations or Treasury guidance promulgated thereunder, the
Employer may reform such provision to maintain the maximum extent practicable
the original intent of the applicable provision without violating the provisions
of Section 409A of the Code
(h) Withholdings. All compensation provided to Employee by Employer under this
Section 7 shall be subject to applicable federal, state or local
employment-related withholdings.
(i) Original Hire Date. Employee’s Original Hire Date shall be used for
determining all other benefits.
8. LICENSING REQUIREMENTS.
(a) Employer and Employee hereby covenant and agree that this Agreement and/or
Employee’s employment may be subject to the approval of one or more gaming
regulatory authorities (the “Authorities”) pursuant to the provisions of the
relevant gaming regulatory statutes (the “Gaming Acts”) and the regulations
promulgated thereunder (the “Gaming Regulations”). Employer and Employee hereby
covenant and agree to use their best efforts to obtain any and all approvals
required by the Gaming Acts and/or Gaming Regulations. In the event that (i) an
approval of this Agreement or Employee’s employment by the Authorities is
required for Employee to carry out Employee’s duties and responsibilities set
forth in Section 3 of this Agreement, (ii) Employer and Employee have used their
best efforts to obtain such approval, and (iii) this Agreement or Employee’s
employment is not so approved by the Authorities, then this Agreement shall
immediately terminate and shall be null and void, thus extinguishing any and all
obligations of either party, subject to any surviving obligations of Employee
under Sections 9, 10 and 21.
(b) If applicable, Employer and Employee hereby covenant and agree that, in
order for Employee to discharge the duties required under this Agreement,
Employee must apply for or hold a license, registration, permit or other
approval (the “License”) as issued by the Authorities pursuant to the terms of
the relevant Gaming Act and as otherwise required by this Agreement. In the
event Employee fails to apply for and secure, or the Authorities refuse to issue
or renew Employee’s License, Employee, at Employer’s sole cost and expense,
shall promptly defend such action and shall take such reasonable steps as may be
required to either remove the objections or secure or reinstate the Authorities’
approval, respectively. The foregoing notwithstanding, if the source of the
objections or the Authorities’ refusal to renew or maintain Employee’s
 14

--------------------------------------------------------------------------------



License arise as a result of any of the acts, omissions or events described in
Section 1(c) of this Agreement, then Employer’s obligations under this Section 8
also shall not be operative and Employee shall promptly reimburse Employer upon
demand for any expenses incurred by Employer pursuant to this Section 8.
(c) Employer and Employee hereby covenant and agree that the provisions of this
Section 8 shall apply in the event Employee’s duties require that Employee also
be licensed by governmental agencies other than the Authorities.
9. CONFIDENTIALITY.
(a) Employee hereby warrants, covenants and agrees that:
(i) Employee shall not directly or indirectly use or disclose any Confidential
Information, Trade Secrets, or Works of Authorship, whether in written, verbal,
electronic, or model form, at any time or in any manner, except as required in
the conduct of Employer’s business or as expressly authorized by Employer in
writing. Employee shall take all necessary and available precautions to protect
against the unauthorized disclosure of Confidential Information, Trade Secrets,
or Works of Authorship. Employee acknowledges and agrees that such Confidential
Information, Trade Secrets, or Works of Authorship are the sole and exclusive
property of Employer or its Affiliates.
(ii) Employee shall not remove from Employer’s premises any Confidential
Information, Trade Secrets, Works of Authorship, or any other documents
pertaining to Employer’s or its Affiliates’ business, unless expressly
authorized by Employer in writing. Furthermore, Employee specifically covenants
and agrees not to make any duplicates, copies, or reconstructions of such
materials and that, if any such duplicates, copies, or reconstructions are made,
they shall become the property of Employer or its Affiliates upon their
creation.
(iii) Upon termination of Employee’s employment with Employer for any reason,
Employee shall return to Employer the originals and all copies of any and all
papers, documents and things, including information stored for use in or with
computers and software, all files, Rolodex cards, phone books, notes, price
lists, customer contracts, bids, customer lists, notebooks, books, memoranda,
drawings, computer disks or drives, or other documents: (i) made, compiled by,
or delivered to Employee concerning any customer served by Employer or any of
its Affiliates or any product, apparatus, or process manufactured, used,
developed or investigated by Employer or any of its Affiliates; (ii) containing
any Confidential Information, Trade Secret or Work of Authorship; or (iii)
otherwise relating to Employee’s performance of duties under this Agreement.
Employee further acknowledges and agrees that all such documents are the sole
and exclusive property of Employer or its Affiliates.
 15

--------------------------------------------------------------------------------



(b) Employee hereby warrants, covenants and agrees that Employee shall not
disclose to Employer, or any Affiliate, officer, director, employee or agent of
Employer, or use in the course of performing Employee’s duties and
responsibilities for Employer any proprietary or confidential information or
property, including any trade secret, formula, pattern, compilation, program,
device, method, technique or process, which Employee is prohibited by contract,
or otherwise, to disclose to Employer (the “Restricted Information”). In the
event Employer requests Restricted Information from Employee, Employee shall
advise Employer that the information requested is Restricted Information and may
not be disclosed by Employee.
(c) Notwithstanding any provision of this Agreement prohibiting the disclosure
of Trade Secrets or other Confidential Information, Employee understands that
Employee may not be held criminally or civilly liable under any federal or state
trade secret law for the disclosure of a trade secret that (i) is made (A) in
confidence to a federal, state or local government official, either directly or
indirectly, or to an attorney, and (B) solely for the purpose of reporting or
investigating a suspected violation of law, or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. In addition, if Employee files a lawsuit or other court proceeding
against the Employer for retaliating against Employee for reporting a suspected
violation of law, Employee may disclose the trade secret to the attorney
representing Employee and use the trade secret in the court proceeding, if
Employee files any document containing the trade secret under seal and does not
disclose the trade secret, except pursuant to court order.
(d) The obligations of this Section 9 are continuing and shall survive the
termination of Employee’s employment with Employer for any reason.
10. RESTRICTIVE COVENANT/NO SOLICITATION.
(a) Employee hereby covenants and agrees that during the Restricted Period,
Employee shall not, directly or indirectly, either as a principal, agent,
employee, employer, consultant, partner, member of a limited liability company,
shareholder of a closely held corporation, or shareholder in excess of two
percent (2%) of a publicly traded corporation, corporate officer or director,
manager, or in any other individual or representative capacity, engage or
otherwise participate in any manner or fashion in any business that is in
competition in any manner whatsoever with the principal business activity of
Employer or its Affiliates, in or about any market in which Employer or its
Affiliates currently operate or have announced, publicly or otherwise, a plan to
have hotel or gaming operations, including any hotel, casino, restaurant,
lounge, nightclub, day club or beach club.
(b) Employee hereby further covenants and agrees that, during the Restricted
Period, Employee shall not take any actions, whether directly or indirectly,
including by way of a third-party intermediary, to solicit, encourage or
otherwise cause any employee of Employer or its Affiliates with or on behalf of
any business that is in competition in any manner whatsoever with the principal
business activity of Employer or
 16

--------------------------------------------------------------------------------



its Affiliates, in or about any market in which Employer or its Affiliates
currently operate or have announced, publicly or otherwise, a plan to have hotel
or gaming, nightclub or beach club operations. The parties agree that the terms
“solicit, encourage or otherwise cause” include Employee’s participation in the
recruitment, applicant assessment or review, and employee selection. The parties
further agree that this Section 10(b) applies even if the then-Employer’s or
Affiliate’s employee makes the initial contact seeking employment with Employee
or competitor as defined above.
(c) Employee hereby further covenants and agrees that the restrictive covenants
contained in this Section 10 are reasonable as to duration, terms and
geographical area and that they protect the legitimate interests of Employer,
impose no undue hardship on Employee, and are not injurious to the public. In
the event that any of the restrictions and limitations contained in this Section
10 are deemed to exceed the time, geographic or other limitations permitted by
Nevada law, the parties agree that a court of competent jurisdiction shall
revise any offending provisions so as to bring this Section 10 within the
maximum time, geographical or other limitations permitted by Nevada law.
(d) Employee hereby agrees that any subsequent material change or changes in
Employee’s title, duties, salary or compensation will not affect the validity or
scope of this Section 10, or invalidate this Section 10 in any way.
11. REMEDIES. Employee acknowledges that Employer has and will continue to
deliver, provide and expose Employee to certain knowledge, information,
practices, and procedures possessed or developed by or for Employer at a
considerable investment of time and expense, which are protected as confidential
and which are essential for carrying out Employer’s business in a highly
competitive market. Employee also acknowledges that Employee will be exposed to
Confidential Information, Trade Secrets, Works of Authorship, inventions and
business relationships possessed or developed by or for Employer or its
Affiliates, and that Employer or its Affiliates would be irreparably harmed if
Employee were to improperly use or disclose such items to competitors, potential
competitors or other parties. Employee further acknowledges that the protection
of Employer’s and its Affiliates’ customers and businesses is essential, and
understands and agrees that Employer’s and its Affiliates’ relationships with
its customers and its employees are special and unique and have required a
considerable investment of time and funds to develop, and that any loss of or
damage to any such relationship will result in irreparable harm. Consequently,
Employee covenants and agrees that any violation by Employee of Section 9 or 10
shall entitle Employer to immediate injunctive relief in a court of competent
jurisdiction. Employee further agrees that no cause of action for recovery of
materials or for breach of any of Employee’s representations, warranties or
covenants shall accrue until Employer or its Affiliate has actual notice of such
breach. Employee further agrees that the time period covered by the covenants of
this Agreement will not include and shall be extended by any period(s) of time
required for litigation brought by Employer to enforce any covenant or in which
Employee is in violation of his/her promises contained in Section 10.
 17

--------------------------------------------------------------------------------



12. BEST EVIDENCE. This Agreement shall be executed in original and “Xerox” or
photostatic copies and each copy bearing original signatures in ink shall be
deemed an original.
13. SUCCESSION. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their heirs, executors, administrators, personal
representatives, successors and permitted assigns.
14. ASSIGNMENT. Employee shall not assign this Agreement or delegate Employee’s
duties hereunder without the express written prior consent of Employer thereto.
Any purported assignment by Employee in violation of this Section 14 shall be
null and void and of no force or effect. Employer shall have the right to assign
this Agreement freely, including Employee’s obligations under Section 10, and
Employee hereby acknowledges receipt of consideration in exchange for Employee’s
consent to the assignability of Employee’s obligations under Section 10 that is
additional to and separate from the consideration provided to Employee in
exchange for the other covenants in this Agreement.
15. AMENDMENT OR MODIFICATION. This Agreement may not be amended, modified,
changed or altered except by a writing signed by both Employer and Employee.
16. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, without regard to conflict of
laws principles.
17. NOTICES. Any and all notices required under this Agreement shall be in
writing and shall be either hand-delivered or mailed, certified mail, return
receipt requested, addressed to:
TO EMPLOYER: 
Wynn Resorts, Limited
3131 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attn: Legal Department


TO EMPLOYEE: 
Matt Maddox
805 Trophy Hills Drive
Las Vegas, Nevada 89134


All notices hand-delivered shall be deemed delivered as of the date actually
delivered. All notices mailed shall be deemed delivered as of three (3) business
days after the date postmarked. Any changes in any of the addresses listed
herein shall be made by notice as provided in this Section 17.
18. INTERPRETATION. The preamble recitals to this Agreement are incorporated
into and made a part of this Agreement; titles of sections and paragraphs are
for convenience only and are not to be considered a part of this Agreement.
Whenever the words “include,”
 18

--------------------------------------------------------------------------------



“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.”
19. SEVERABILITY. In the event any one or more provisions of this Agreement is
declared judicially void or otherwise unenforceable, the remainder of this
Agreement shall survive and such provision(s) shall be deemed modified or
amended so as to fulfill the intent of the parties hereto.
20. WAIVER. None of the terms of this Agreement, including this Section 20, or
any term, right or remedy hereunder, shall be deemed waived unless such waiver
is in writing and signed by the party to be charged therewith and in no event by
reason of any failure to assert or delay in asserting any such term, right or
remedy or similar term, right or remedy hereunder.
21. DISPUTE RESOLUTION. Except for a claim by either Employee or Employer for
injunctive relief where such would be otherwise authorized by law to enforce
Sections 9, 10 and/or 11 of this Agreement, any controversy or claim arising out
of or relating to this Agreement, the breach hereof, or Employee’s employment by
Employer, including any claim involving the interpretation or application of
this Agreement, or claims for wrongful termination, discrimination, or other
claims based upon statutory or common law, shall be submitted to binding
arbitration in accordance with the employment arbitration rules then in effect
of the American Arbitration Association (“AAA”), to the extent not inconsistent
with this Section as set forth below, and the Federal Arbitration Act, 9 U.S.C.
§ 1, et seq. and the Uniform Arbitration Act as adopted in Nevada Revised
Statutes 38.015, et seq. This Section 21 applies to any claim Employee might
have against any officer, director, employee, or agent of Employer or its
Affiliate, and all successors and assigns of any of them. These arbitration
provisions shall survive the termination of Employee’s employment with Employer
and the expiration of this Agreement.
(a) Coverage of Arbitration Agreement: The promises by Employer and Employee to
arbitrate differences, rather than litigate them before courts or other bodies,
provide consideration for each other, in addition to other consideration
provided under this Agreement. The parties contemplate by this Section 21
arbitration of all claims against each of them to the fullest extent permitted
by law except as specifically excluded by this Agreement. Only claims that are
justiciable or arguably justiciable under applicable federal, state or local law
are covered by this Section, and include any and all alleged violations of any
federal, state or local law whether common law, statutory, arising under
regulation or ordinance, or any other law, brought by any current or former
employee. Such claims may include claims for: wages or other compensation;
breach of contract; torts; work-related injury claims not covered under workers’
compensation laws; wrongful discharge; and any and all unlawful employment
discrimination and/or harassment claims. Employee and Employer agree to pursue
any and all covered claims individually and waive any rights they may have to
pursue said claims as part of any class action. In that regard, Employee and
Employer agree that the arbitrator shall have no authority or jurisdiction to
hear class or collective claims.
This Section 21 excludes claims under state workers’ compensation or
unemployment compensation statutes; claims pertaining to any of Employer’s
employee
 19

--------------------------------------------------------------------------------



welfare, insurance, benefit, and pension plans, with respect to which are
applicable the filing and appeal procedures of such plans shall apply to any
denial of benefits; claims for injunctive or equitable relief for violations of
non-competition and/or confidentiality covenants contained in Sections 9, 10 and
11; or any claims that are prohibited as a matter of law from being covered by
this Section 21.
(b) Waiver of Rights to Pursue Claims in Court and to Jury Trial: This Section
21 does not in any manner waive any rights or remedies available under
applicable statutes or common law, but does waive Employer’s and Employee’s
rights to pursue those rights and remedies in a judicial forum and waive any
right to trial by jury of any claims covered by Section 21(a). By signing this
Agreement, the parties voluntarily agree to arbitrate any covered claims against
each other. In the event of any administrative or judicial action by any agency
or third party to adjudicate, on behalf of Employee, a claim subject to
arbitration, Employee hereby waives the right to participate in any monetary or
other recovery obtained by such agency or third party in any such action, and
Employee’s sole remedy with respect to any such claim will be any award decreed
by an arbitrator pursuant to the provisions of this Agreement.
(c) Initiation of Arbitration: To commence arbitration of a claim subject to
this Section 21, the aggrieved party must, within the time frame provided in
Section 21(d) below, make written demand for arbitration and provide written
notice of that demand to the other party. If a claim is brought by Employee
against Employer, such notice shall be given to Employer’s Legal Department.
Such written notice must identify and describe the nature of the claim, the
supporting facts, and the relief or remedy sought. In the event that either
party files an action in any court to pursue any of the claims covered by this
Section 21, the complaint, petition or other initial pleading commencing such
court action shall be considered the demand for arbitration. In such event, the
other party may move that court to compel arbitration.
(d) Time Limit to Initiate Arbitration: To ensure timely resolution of disputes,
Employee and Employer must initiate arbitration within the statute of
limitations (deadline for filing) provided by applicable law pertaining to the
claim, or one year, whichever is shorter, except that the statute of limitations
imposed by relevant law will solely apply in circumstances where such statute of
limitations cannot legally be shortened by private agreement. The failure to
initiate arbitration within this time limit will bar any such claim. The parties
understand that Employer and Employee are waiving any longer statutes of
limitations that would otherwise apply, and any aggrieved party is encouraged to
give written notice of any claim as soon as possible after the event(s) in
dispute so that arbitration of any differences may take place promptly.
(e) Arbitrator Selection: The parties contemplate that, except as specifically
set forth in this Section 21, selection of one (1) arbitrator shall take place
pursuant to the then-current rules of the AAA applicable to employment disputes.
The arbitrator must be either a retired judge or an attorney experienced in
employment law. The parties will select one arbitrator from among a list of
qualified neutral arbitrators provided by AAA. If the parties are unable to
agree on the arbitrator, the parties will select an arbitrator by
 20

--------------------------------------------------------------------------------



alternatively striking names from a list of qualified arbitrators provided by
AAA. AAA will flip a coin to determine which party has the final strike (that
is, when the list has been narrowed by striking to two arbitrators). The
remaining named arbitrator will be selected.
(f) Arbitration Rights and Procedures: Employee may be represented by an
attorney of his/her choice at his/her own expense. Any arbitration hearing or
proceeding will take place in private, not open to the public, in Clark County,
Nevada. The arbitrator shall apply the substantive law (and the law of remedies,
if applicable) of Nevada (without regard to its choice of law provisions) and/or
federal law as applicable to the claim(s) for relief asserted. The arbitrator is
without power or jurisdiction to apply any different substantive law or law of
remedies or to modify any term or condition of this Agreement. The arbitrator
will have no power or authority to award non-economic damages or punitive
damages except where such relief is specifically authorized by an applicable
federal, state or local statute or ordinance, or common law. In such a
situation, the arbitrator shall specify in the award the specific statute or
other basis under which such relief is granted. The applicable law with respect
to privilege, including attorney-client privilege, work product, and offers to
compromise must be followed. The parties will have the right to conduct
reasonable discovery, including written and oral (deposition) discovery and to
subpoena and/or request copies of records, documents and other relevant
discoverable information consistent with the procedural rules of AAA. The
arbitrator will decide disputes regarding the scope of discovery and will have
authority to regulate the conduct of any hearing. The arbitrator will have the
right to entertain a motion or request to dismiss, for summary judgment, or for
other summary disposition, permitting a motion, a brief in opposition, and a
reply brief by the movant. The parties will exchange witness lists at least 30
days prior to the hearing. The arbitrator will have subpoena power so that
either Employee or Employer may summon witnesses. The arbitrator will use the
Federal Rules of Evidence in connection with the admission of all evidence at
the hearing. Both parties shall have the right to file post- hearing briefs. Any
party, at its own expense, may arrange for and pay the cost of a court reporter
to provide a stenographic record of the proceedings.
(g) Arbitrator’s Award: The arbitrator will issue a written decision containing
a statement as to the specific claims and issues raised by the parties, the
specific findings of fact, and the specific conclusions of law. The award will
be rendered promptly, typically within 30 days after conclusion of the
arbitration hearing, or after the submission of post-hearing briefs if
requested. The arbitrator shall have no power or authority to award any relief
or remedy in excess of what a court could grant under applicable law. The
arbitrator’s decision shall be final and binding on both parties. Judgment upon
an award rendered by the arbitrator may be entered in any court having competent
jurisdiction.
(h) Fees and Expenses: Unless the law requires otherwise for a particular claim
or claims, the party demanding arbitration bears the responsibility for payment
of the fee to file with AAA and the fees and expenses of the arbitrator shall be
allocated by the AAA under its rules and procedures. Employee and Employer shall
each pay his/her/its own expenses for presentation of their cases, including
attorney’s fees, costs, and
 21

--------------------------------------------------------------------------------



fees for witnesses, photocopying and other preparation expenses. If any party
prevails on a statutory claim that affords the prevailing party attorney’s fees
and costs, the arbitrator may award reasonable attorney’s fees and/or costs to
the prevailing party, applying the same standards a court would apply under the
law applicable to the claim.
(i) Severability and Waiver of Trial by Jury: Employee and Employer further
agree that, if a court of competent jurisdiction finds any term or condition of
this dispute resolution process is not in compliance with the law, that court
shall sever or revise (“blue pencil”) any offending provision(s) of this dispute
resolution process so as to bring it within legal compliance. Should such a
court of competent jurisdiction decline to sever or revise this dispute
resolution process to render it enforceable as to all covered claims asserted in
any particular dispute and instead voids the application of this dispute
resolution process as to one or more covered claims and/or refuses to enforce
the parties’ waiver of class action/collective release, Employee and Employer
agree to mutually waive their respective rights to a trial by jury in a court of
competent jurisdiction in which an action is filed to resolve any such covered
claims.
Employee and Employer agree to sign below to specifically authorize and
affirmatively agree to utilize the provisions of Section 21 of this Agreement.
22. PAROL. This Agreement constitutes the entire agreement between Employer and
Employee, and supersedes any prior understandings, agreements, undertakings or
severance policies or plans by and between Employer or its Affiliates, on the
one side, and Employee, on the other side, with respect to its subject matter or
Employee’s employment with Employer or its Affiliates. As of the Effective Date,
this Agreement supersedes and replaces any and all prior employment agreements,
change in control agreements and severance plans or agreements, whether written
or oral, by and between Employee, on the one side, and Employer or any of
Employer's Affiliates, on the other side, or under which Employee is a
participant. From and after the Effective Date, Employee shall be employed by
Employer under the terms and pursuant to the conditions set forth in this
Agreement.
23. FCPA COMPLIANCE. Employer advises Employee that the United States Foreign
Corrupt Practices Act ("FCPA") prohibits offering, providing, or promising
anything of value (including money, gifts, preferential treatment, and any other
sort of advantage), either directly or indirectly, by a United States company,
or any of its employees, subsidiaries, affiliates, or agents, to a Foreign
Government Official for the purposes of influencing an act or decision in that
individual's official capacity, or inducing the official to use his or her
influence with the foreign government to assist the United States company, its
subsidiaries or affiliates, or anyone else, in obtaining or retaining business
or securing an improper advantage.
Employee understands that Employee may not directly or indirectly offer,
promise, grant, or authorize the giving of money or anything else of value to a
Foreign Government Official to influence official action, obtain or retain
business, or secure an improper advantage. Employee understands that these legal
restrictions apply fully to Employee with regard to Employee's activities in the
course of or in relation to Employee's
 22

--------------------------------------------------------------------------------



employment with Employer, regardless of Employee's physical location. Employee
represents and warrants that Employee fully understands and will act in
accordance with all applicable laws regarding anti-corruption, including the
FCPA, the U.K. Bribery Act, and any other applicable state, federal, and
international laws related to anti-corruption. Employee agrees that he or she
will not take any action which would cause Employer to be in violation of the
FCPA or any other applicable anti- corruption law, regulation, or Employer
policy or procedure. Employee further represents and warrants that Employee will
know and understand, and act in accordance with, all Employer policies and
procedures related to anti-corruption and business conduct. Employee agrees to
attend mandatory compliance training. Employee undertakes to duly notify
Employer if Employee becomes aware of any such violation of Employer policies or
procedures, or any other violation of law, committed by Employee or any other
person or entity, and to indemnify Employer for any losses, damages, fines,
and/or penalties which Employer may suffer or incur arising out of or incidental
to any such violation committed by Employee.
Employee also represents and warrants that Employee will disclose to the
Employer if Employee or any member of Employee’s family is an official of a
foreign government or foreign political party, or is a candidate for foreign
political office.
In case of breach of this provision, the Employer may suspend or terminate this
Agreement at any time without notice or indemnity.
24. REVIEW BY PARTIES AND THEIR LEGAL COUNSEL. The parties represent that they
have read this Agreement and acknowledge that they have discussed its contents
with their respective legal counsel or have been afforded the opportunity to
avail themselves of the opportunity to the extent they each wished to do so.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




 23

--------------------------------------------------------------------------------



**Employee and Employer have read and understand that Section 21 (Dispute
Resolution) of this Agreement contains provisions requiring the Employee, as
well as the Employer, to submit certain covered disputes between Employee and
Employer to arbitration. By signing below, Employee and Employer, specifically
authorize and affirmatively agree to utilize the provisions of Section 21 of
this Agreement.


WYNN RESORTS, LIMITED 


/s/ Ellen F. Whittemore  
____________________________________________________________ 
Ellen Whittemore, Executive Vice President   
General Counsel & Secretary




EMPLOYEE


/s/ Matt Maddox
____________________________________________________________ 
Matt Maddox


IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND THEREBY, the parties hereto
have executed and delivered this Agreement as of the year and date first above
written.
WYNN RESORTS, LIMITED 


/s/ Ellen F. Whittemore  
____________________________________________________________ 
Ellen Whittemore, Executive Vice President   
General Counsel & Secretary


EMPLOYEE


/s/ Matt Maddox
____________________________________________________________ 
Matt Maddox



 24

--------------------------------------------------------------------------------






AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
(“Agreement”)
- by and between -
WYNN RESORTS, LIMITED
(“Employer”)
- and -
MATT MADDOX
(“Employee”)



DATED: December 16, 2019








